December 18, 2008


Lateral Media, Inc.
2121 Avenue of the Stars
Suite 2550
Los Angeles, CA 90067
Attention: President


Re:           Conversion of Outstanding Indebtedness
 
Ladies and Gentlemen:
 
The undersigned (the “Lender”) has made advances to Lateral Media, Inc. (the
“Company”), pursuant to that certain letter agreement, dated as of July 11,
2007, as subsequently amended on November 15, 2007, April 18, 2008 and August 1,
2008 (the “Loan Agreement”), pursuant to which the Lender agreed to provide a
loan to the Company in the principal amount of up to $750,000, plus any accrued
interest thereon (the “Loan”).  The Lender and the Company now wish to convert
all principle and interest outstanding under the Loan as of the date hereof into
shares of the Company’s common stock, $0.001 par value per share (the “Common
Stock”), on the terms and conditions set forth below:
 
1.           Conversion.  The parties agree and acknowledge that,
notwithstanding the terms of the Loan Agreement, as of the date hereof, the
principal balance of the Loan is $750,000, and the accrued and unpaid interest
outstanding under the Loan is $47,876.71, for an aggregate balance of
$797,876.71 (the “Current Outstanding Debt”).  As repayment in full of such
balance, the Current Outstanding Debt is hereby converted into 1,063,836 fully
paid and nonassessable shares of the Company’s Common Stock.  Effective as of
the date hereof, the Current Outstanding Debt has been satisfied in
full.   Notwithstanding the foregoing, the Lender may still loan the Company up
to a principal amount of $750,000 at any time and from time to time prior to the
Company’s consummation of a Next Financing (as defined in the Loan Agreement),
as set forth in the Loan Agreement.  As soon as practicable hereafter, the
Company agrees to issue and deliver to the Lender a certificate representing the
shares of Common Stock issuable in exchange for the Current Outstanding Debt as
provided in this Section 1 (the “Shares”).
 
2.           Investment Intent. The Lender represents and warrants to the
Company that such Lender (i) is acquiring the Shares for such Lender’s own
account for the purpose of investment, and (ii) is not acquiring the Shares with
a view to, or for resale in connection with, a distribution, nor with any
present intention of distributing or selling the Shares and understands that the
Shares have not been registered under the Securities Act of 1933, as amended
(the “Securities Act”), or the securities laws of any state.  The Lender
understands that until the Shares have been registered under the Securities Act
and applicable state securities laws each certificate representing such Shares
shall bear a legend substantially similar to the following:
 

--------------------------------------------------------------------------------


 
THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933, AS AMENDED, OR ANY STATE SECURITIES LAW AND THEY MAY
NOT BE SOLD OR OTHERWISE TRANSFERRED BY ANY PERSON, INCLUDING A PLEDGEE, UNLESS
EITHER A REGISTRATION STATEMENT WITH RESPECT TO SUCH SHARES SHALL BE EFFECTIVE
UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR THE COMPANY SHALL HAVE RECEIVED
AN OPINION OF COUNSEL SATISFACTORY TO THE COMPANY THAT THE TRANSACTION IS EXEMPT
FROM REGISTRATION UNDER SUCH ACT AND ANY APPLICABLE STATE SECURITIES LAWS.
 
3.           Accredited Investor.  The Lender represents and warrants to the
Company that such Lender is an “accredited investor” as such term is defined in
Regulation D under the Securities Act.
 
4.           Power of Lender.  The Lender represents and warrants to the Company
that it has the right and power to execute, deliver and perform its obligations
hereunder.
 
5.           Power of Company.  The Company represents and warrants to the
Lender that (i) it has the right and power under its charter and bylaws to
execute, deliver and perform its obligations hereunder; (ii) this Letter
Agreement has been duly authorized by all necessary corporate or action, and
(iii) the officer executing and delivering this Letter Agreement has the
requisite right, power, capacity and authority to do so on behalf of such
corporation.
 
6.           The Shares.  The Company represents and warrants to the Lender
that: the Shares, when issued and delivered in exchange for the Current
Outstanding Debt in accordance with the terms of this Letter Agreement, will be
duly authorized, validly issued and fully paid and non-assessable, free and
clear of all pledges, liens, encumbrances and preemptive rights.
 
7.           Governing Law; Jurisdiction.  This Letter Agreement shall be
governed by and construed in accordance with the laws of the State of Delaware
governing contracts to be made and performed therein without giving effect to
principles of conflicts of law, and, with respect to any dispute arising out of
this Letter Agreement, each party hereby consents to the exclusive jurisdiction
of the courts sitting in the State of Delaware.  Each of the parties waives any
defense of inconvenient forum to the maintenance of any action or proceeding so
brought and each party further agrees not to bring any action or proceeding
arising out of or relating to this Agreement in any other court.
 
8.           Counterparts.  This Letter Agreement may be executed in several
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same document.
 
2

--------------------------------------------------------------------------------


 
9.           Further Assurances.  The Lender will execute and deliver to the
Company any writings and do all things necessary or reasonably requested by the
Company to carry into effect the provisions and intent of this Letter Agreement.
 
[Remainder of page intentionally left blank.]


3

--------------------------------------------------------------------------------


 
IN WITNESS WHEREOF, the undersigned have executed this Letter Agreement as of
the date set forth above.


LENDER:
 
Trinad Capital Master Fund, Ltd.
 
By:
/s/ Jay A. Wolf
Name:
Jay A. Wolf
Title: Managing Director of Trinad Management, LLC, the  Manager of Trinad
Capital Master Fund Ltd.



Accepted and Agreed:


THE COMPANY
 
Lateral Media, Inc.
 
By:
/s/ Jeffrey Schwartz
Name:
Jeffrey Schwartz
Title:
Chief Executive Officer

 
4

--------------------------------------------------------------------------------

